[Cite as State v. Taylor, 138 Ohio St. 3d 194, 2014-Ohio-460.]




             THE STATE OF OHIO, APPELLEE, v. TAYLOR, APPELLANT.
           [Cite as State v. Taylor, 138 Ohio St. 3d 194, 2014-Ohio-460.]
Criminal law—R.C. 1.58(B)—2011 Am.Sub.H.B. No. 86—A defendant may
        benefit from the decrease in a classification and a penalty enacted after
        the commission of the offense but before sentencing.
 (Nos. 2012-2136—Submitted November 6, 2013—Decided February 13, 2014.)
               CERTIFIED by the Court of Appeals for Summit County,
                              No. 26279, 2012-Ohio-5403.
                                    _______________
        O’DONNELL, J.
        {¶ 1} The Ninth District Court of Appeals certified a conflict between its
decision in this case and decisions of the Fifth District Court of Appeals in State
v. Gillespie, 2012-Ohio-3485, 975 N.E.2d 492 (5th Dist.) and State v. David, 5th
Dist. Licking No. 11-CA-110, 2012-Ohio-3984, on the following issue: whether
the defendant may benefit from the decrease in a classification and penalty of an
offense enacted by the General Assembly that becomes effective after the
commission of the offense but before sentencing on that offense.
        {¶ 2} On July 23, 2011, Lucious Taylor stole $550 worth of cologne
from a Sears store. At that time, R.C. 2913.02 classified that theft offense as a
fifth-degree felony. However, prior to sentencing, the General Assembly enacted
Am.Sub.H.B. No. 86 (“H.B. 86”), effective September 30, 2011, which amended
several sections of the criminal code to decrease the offense classifications,
thereby reducing the penalty or punishment for some offenses, and among other
changes made theft of property valued at less than $1,000 a first-degree
misdemeanor and correspondingly reduced the maximum punishment for the
offense.     On December 27, 2011, the trial court convicted Taylor of a
                             SUPREME COURT OF OHIO




misdemeanor and sentenced him for that offense. The appellate court, in a two-
to-one decision, reversed the trial court and held that because nothing in H.B. 86
provided that Taylor was entitled to benefit from the decrease in classification of
the theft offense, he should have been convicted of a felony, but had been
correctly sentenced as a misdemeanant.
       {¶ 3} The outcome of this case is directly affected by R.C. 1.58(B),
which specifies that if the penalty or punishment for an offense has been reduced
by amendment of a statute, the reduced penalty or punishment shall be imposed
unless sentence had been previously imposed.
       {¶ 4} We answer the certified question in the affirmative and conclude
that the legislature intended to afford the benefit of a decreased theft offense
classification to offenders like Taylor, and therefore the trial court properly
convicted and sentenced him for a misdemeanor violation.
                          Facts and Procedural History
       {¶ 5} On July 23, 2011, Lucious Taylor shoplifted $550 worth of
cologne from a Sears department store in Akron, Ohio. A Summit County grand
jury subsequently indicted him for theft of property valued at $500 or more but
less than $5,000, a fifth-degree felony.
       {¶ 6} Effective September 30, 2011, the General Assembly enacted H.B.
86, and among other changes to Ohio’s sentencing laws, it decreased the
classification of theft of property valued at less than $1,000, making the offense a
first-degree misdemeanor, which correspondingly reduced the punishment for that
offense.
       {¶ 7} On December 19, 2011, Taylor pled no contest to theft, and the
trial court convicted and sentenced him for a first-degree misdemeanor.
       {¶ 8} The state obtained leave to appeal the court’s decision to convict
Taylor of a misdemeanor rather than a felony. In a divided opinion, the Ninth
District Court of Appeals concluded that the trial court had properly sentenced




                                           2
                                January Term, 2014




Taylor as a first-degree misdemeanant, but it determined that the court should
have convicted Taylor of a felony, because the General Assembly had not made
the amendments to R.C. 2913.02 retroactive and because it concluded that R.C.
1.58(B) applies only to the penalty, forfeiture, or punishment for an offense, not
to decreases in classification or degree of offenses.
       {¶ 9} The dissent in the appellate court referenced the uncodified law
enacted by H.B. 86, noting that it afforded the benefit of the amendments to all
offenders included pursuant to R.C. 1.58(B), not only those who committed
offenses on or after the effective date of the enactment. It concluded that because
R.C. 1.58 applied to Taylor, the decrease in classification and degree enacted by
H.B. 86 should apply as well.
       {¶ 10} The appellate court certified a conflict with State v. Gillespie,
2012-Ohio-3485, 975 N.E.2d 492 (5th Dist.), and State v. David, 5th Dist. Licking
No. 11-CA-110, 2012-Ohio-3984. In the conflict cases, the Fifth District Court of
Appeals concluded that by incorporating R.C. 1.58(B) in uncodified law enacted
by H.B. 86, the General Assembly signaled its intent for the amended version of
R.C. 2913.02 to apply to a person sentenced on and after September 30, 2011.
The court explained that the value of the property stolen relates only to the
penalty that may be imposed, and for property valued at less than $1,000, “[t]hat
penalty is a misdemeanor offense with a misdemeanor sentence not a felony
offense with a misdemeanor sentence.” Gillespie at ¶ 15.
       {¶ 11} We accepted the certified conflict for resolution.
                                 Law and Analysis
       {¶ 12} The General Assembly is vested with the power to define, classify,
and prescribe punishment for offenses committed in Ohio. State v. Bates, 118
Ohio St. 3d 174, 2008-Ohio-1983, 887 N.E.2d 328, ¶ 12; State v. Thompkins, 75
Ohio St. 3d 558, 560, 664 N.E.2d 926 (1996); State v. Rush, 83 Ohio St. 3d 53, 57,




                                          3
                             SUPREME COURT OF OHIO




697 N.E.2d 634 (1998) (opinion of Moyer, C.J., and Cook and Lundberg Stratton,
JJ.).
        {¶ 13} We have recognized that concomitant with its plenary power to
prescribe crimes and penalties, the legislature may extend the benefit of lesser
penalties and reduced punishment to those who committed offenses prior to the
effective date of legislation. State v. Morris, 55 Ohio St. 2d 101, 378 N.E.2d 708
(1978), syllabus. However, an offender may not benefit from a reduction in the
penalty or punishment when the legislature expressly provides that the amended
sentencing provisions apply only to those offenses committed on or after the
effective date of the enactment. See Rush at paragraph two of the syllabus.
        {¶ 14} Our role, in the exercise of the judicial power granted to us by the
Constitution, is to interpret the law that the General Assembly enacts, and the
primary goal in construing a statute is to ascertain and give effect to the intent of
the legislature. State v. Robinson, 124 Ohio St. 3d 76, 2009-Ohio-5937, 919
N.E.2d 190, ¶ 18. We are guided in this task in this case by the uncodified
language provided in Section 4 of H.B. 86:


               The amendments to section[ ] * * * 2913.02 * * * of the
        Revised Code that are made in this act apply to a person who
        commits an offense specified or penalized under those sections on
        or after the effective date of this section and to a person to whom
        division (B) of section 1.58 of the Revised Code makes the
        amendments applicable.


        {¶ 15} R.C. 1.58(B) provides: “If the penalty, forfeiture, or punishment
for any offense is reduced by a reenactment or amendment of a statute, the
penalty, forfeiture, or punishment, if not already imposed, shall be imposed
according to the statute as amended.”




                                         4
                                January Term, 2014




         {¶ 16} The central position advanced by the state is that R.C. 1.58(B)
refers to amendments to the penalty, forfeiture, or punishment for an offense and
does not refer to amendments to the classification or degree of an offense. The
flaw in that position, however, is that implicit in a decrease in the classification of
an offense from a felony of the fifth degree to a misdemeanor of the first degree is
a corresponding reduction in the penalty or punishment for that conduct. That is
what has occurred here, and we resolve this case in accordance with the express
intent of the legislature as contained in the title of H.B. 86: “to increase from
$500 to $1,000 the threshold amount for determining increased penalties for theft-
related offenses * * * [and] to increase by 50% the other threshold amounts for
determining increased penalties for those offenses.”
         {¶ 17} The real question presented here is not that the amendments to
R.C. 2913.02 changed the penalty or punishment provisions or the criminal
offense classifications, but rather whether the amendments apply to those in
Taylor’s circumstances, who had committed the theft offense prior to the effective
date of the amendment.         In this regard, the legislature intended that the
amendments apply to all offenders, regardless of when their offenses were
committed, because it conditioned application of the reduced penalty—which
arises by virtue of the reduced classification—on whether or not the offenders had
been previously sentenced. This conclusion accords with the goals of the General
Assembly to reduce the state’s prison population and to save the associated costs
of incarceration by diverting certain offenders from prison and by shortening the
terms of other offenders sentenced to prison.             Ohio Legislative Service
Commission, Fiscal Note & Local Impact Statement to Am.Sub.H.B. 86, at 3
(Sept.   30,   2011),   available   at   www.legislative.state.oh.us/fiscalnotes.cfm
?ID=129_HB_86&ACT=As%20Enrolled (accessed Dec. 17, 2013).
         {¶ 18} In resolving this case, the appellate court concluded that Taylor
should have been convicted of a felony offense but sentenced as a misdemeanant.




                                          5
                             SUPREME COURT OF OHIO




Notably, the legislature has provided no statutory authority for those convicted of
a felony offense to be sentenced pursuant to the sentencing statute for
misdemeanants. And as we observed in State v. Fischer, 128 Ohio St. 3d 92,
2010-Ohio-6238, 942 N.E.2d 332:


               Judges have no inherent power to create sentences. * * *
        Rather, judges are duty-bound to apply sentencing laws as they are
        written. * * * “[T]he only sentence which a trial court may impose
        is that provided for by statute. A court has no power to substitute a
        different sentence for that provided for by statute or one that is
        either greater or lesser than that provided for by law.” Colegrove
        [v. Burns], 175 Ohio St. [437,] 438, 25 O.O.2d 447, 195 N.E.2d
811 [(1964)].


Id. at ¶ 22.
                                    Conclusion
        {¶ 19} R.C. 1.58(B) provides that if the penalty or punishment for an
offense is reduced by amendment of a statute and if sentence has not already been
imposed, then the amended reduced penalty or punishment shall be imposed.
Thus, in accordance with R.C. 1.58(B) and the uncodified portion of Section 4 of
H.B. 86, the determining factor on whether the provisions of H.B. 86 apply to an
offender is not the date of the commission of the offense but rather whether
sentence has been imposed.
        {¶ 20} In this case, Taylor had not been sentenced as of the date the
amendments became effective and therefore pursuant to R.C. 1.58(B), the court
had a duty to impose sentence in accord with the amended statutes.
        {¶ 21} We therefore answer the certified conflict in the affirmative and
reverse the judgment of the court of appeals.




                                         6
                                January Term, 2014




                                                                Judgment reversed.
       PFEIFER, Acting C.J., and HARSHA, LANZINGER, KENNEDY, and O’NEILL,
JJ., concur.
       FRENCH, J., dissents.
       WILLIAM H. HARSHA, J., of the Fourth Appellate District, sitting for
O’CONNOR, C.J.
                               ____________________
       HARSHA, J., concurring.
       {¶ 22} The question presented by this certified-conflict case is whether
the legislature intended to provide the benefit of both a decreased penalty and a
lower offense classification to offenders who committed their offense prior to the
enactment of 2011 Am.Sub.H.B. No. 86 (“H.B. 86”) but who were not sentenced
until after the act’s effective date. I concur in the majority opinion and emphasize
one factor that bolsters my conclusion: the express reference in section 4 of H.B.
86 to R.C. 1.58(B).
       {¶ 23} Why would the legislature have included the reference to R.C.
1.58(B), which would have applied by operation of law if the reference had not
been included, unless its inclusion was intended to have some independent impact
on the question of retroactivity? Was it mere surplusage, i.e., superfluous? The
General Assembly is not presumed to do a useless thing, and when language is
inserted in a statute, it is inserted to accomplish a definite purpose. State v.
Wilson, 77 Ohio St. 3d 334, 336, 673 N.E.2d 1347 (1997). We are reminded to
avoid a construction that would render any provision meaningless or superfluous.
Rhodes v. New Philadelphia, 129 Ohio St. 3d 304, 2011-Ohio-3279, 951 N.E.2d
782, ¶ 23. This court and the rules of statutory construction have admonished
those charged with discerning legislative intent to apply every word used in
legislation. State v. Moaning, 76 Ohio St. 3d 126, 128, 666 N.E.2d 1115 (1996).




                                         7
                             SUPREME COURT OF OHIO




       {¶ 24} The legislature instructed us that “[t]he amendments to section[]
* * * 2913.02 * * * of the Revised Code * * * apply * * * to a person to whom
division (B) of section 1.58 * * * makes the amendments applicable.” (Emphasis
added.) Section 4 of H.B. 86. R.C. 1.58(B) applies to reduce Taylor’s penalty
because he was not sentenced until after the effective date of H.B. 86. Because
R.C. 1.58 applies to reduce Taylor’s penalty, the uncodified language in H.B. 86
makes all the amendments to R.C. 2913.02 also apply, i.e., he gets both a reduced
penalty and reduced classification regardless of whether “classification” and
“penalty” are in effect one and the same.
       {¶ 25} If the legislature had intended that only a reduced-penalty benefit
would apply to Taylor, it did not have to refer to R.C. 1.58(B). That result would
have occurred by operation of law. Thus, it is clear to me that the legislature
intended its reference to R.C. 1.58(B) to have the effect we give it.
                             ____________________
       FRENCH, J., dissenting.
       {¶ 26} The central question before us is whether the classification level of
an offense qualifies as a “penalty” or “punishment” to the offender, apart from
any actual sentence the offender receives. Because the answer to this question is
no, and because the majority largely avoids the issue, I must respectfully dissent.
       {¶ 27} 2011 Am.Sub.H.B. No. 86 (“H.B. 86”) amended R.C. 2913.02,
changing Taylor’s theft of $550 worth of cologne from a fifth-degree felony to a
first-degree misdemeanor.     We must decide whether this amendment, which
became effective after Taylor committed his offense, but before he was sentenced,
retroactively applies to Taylor. Section 4 of H.B. 86 (“Section 4”) explains how
retroactivity should work for offenders in Taylor’s position, stating:         “The
amendments to * * * [R.C.] 2913.02 * * * apply * * * to a person to whom
division (B) of section 1.58 of the Revised Code makes the amendments
applicable.”   By the plain terms of Section 4, a defendant can receive the




                                            8
                                 January Term, 2014




retroactive benefit of the statutory amendment only if R.C. 1.58(B) “makes the
amendment[] applicable” to him. Thus, to determine whether an amendment will
retroactively apply to a defendant, a court must filter the amendment through R.C.
1.58(B) to determine whether R.C. 1.58(B) forces application of the amendment.
        {¶ 28} R.C. 1.58(B) provides that “[i]f the penalty, forfeiture, or
punishment for any offense is reduced by * * * amendment of a statute, the
penalty, forfeiture, or punishment, if not already imposed, shall be imposed
according to the statute as amended.” (Emphasis added.) Plainly, not all statutory
amendments will be retroactive under R.C. 1.58(B). Only those dealing with a
“penalty, forfeiture, or punishment” qualify. Thus, we must ultimately determine
whether the amendment in Taylor’s case qualifies as a change in Taylor’s penalty,
forfeiture, or punishment.
        {¶ 29} H.B. 86 changed the classification level for Taylor’s theft offense
from a fifth-degree felony to a first-degree misdemeanor.             An offense-level
classification, by itself—and aside from any actual sentence—is not a penalty or
punishment. Taylor argues that because a felony conviction carries numerous
collateral disadvantages, such as losing the right to vote, to hold certain public
offices, or to apply for certain licensures, the offense-level classification is itself a
penalty. This argument is not persuasive. R.C. 1.58(B) covers only reductions in
“the penalty, forfeiture, or punishment for any offense.”           (Emphasis added.)
Having a felony record may independently disadvantage Taylor, but any such
disadvantages would not arise from application of R.C. 2913.02 and would not be
penalties for Taylor’s theft offense.          They would simply be the general
consequences of being a felon.
        {¶ 30} Moreover, not every higher offense-level classification carries
additional consequences. Not all offenders will be faced with the difference
between a felony conviction and a misdemeanor conviction. Some offenses may




                                           9
                             SUPREME COURT OF OHIO




have changed only from a level-three felony to a level-four felony, or from a
level-two misdemeanor to a level-three misdemeanor.
       {¶ 31} Taylor focuses solely on the collateral disabilities associated with
felonies, but even a felony conviction does not necessarily entail any additional
consequences for a particular defendant. For instance, if an offender already had
ten felony convictions on his record, one additional felony conviction may not
result in any new disabilities; the offender would already have been subject to the
normal consequences of being a convicted felon. Simply put, not every offense-
level classification comes with collateral consequences. And even if it did, the
classification level still would not qualify as a penalty or punishment under R.C.
1.58(B).
       {¶ 32} Nevertheless, the majority concludes that Taylor could not be
convicted as a felon and sentenced as a misdemeanant. I disagree with the
rationales supporting this conclusion.
       {¶ 33} First, the majority states that an offense classification cannot be
separated from the offense penalty because “implicit in a decrease in the
classification of an offense * * * is a corresponding reduction in the penalty or
punishment for that conduct.” (Majority opinion at ¶ 16.) That is incorrect. A
decrease in offense classification does not necessarily have any corresponding
reduction in the penalty or punishment.       For example, in Taylor’s case, the
decrease in his offense classification had no effect on the penalty he received. At
the sentencing hearing, the trial judge sentenced Taylor to two years of
community-control sanctions for his theft. After some discussion of H.B. 86, the
judge decreased Taylor’s offense level from a fifth-degree felony to a first-degree
misdemeanor. The judge explained, however, that Taylor’s sentence would have
been the same regardless of how the offense was classified, stating: “Now, none
of this [the change in classification] is going to affect you in any practical order.
You will still be on probation.” Thus, it is incorrect to say that a decrease in




                                         10
                               January Term, 2014




classification necessarily corresponds to a decrease in the actual penalty or
punishment for a crime. The two are not inextricably intertwined.
       {¶ 34} Second, the majority predicates its decision on the idea that “the
legislature has provided no statutory authority for those convicted of a felony
offense to be sentenced pursuant to the sentencing statute for misdemeanants.”
(Majority opinion at ¶ 18.) But the legislature provided precisely that authority
through H.B. 86 and R.C. 1.58(B); together, both sections allow convicted felons
to be sentenced as misdemeanants. And by exercising this authority, courts will
be fulfilling their duty—contrary to the majority’s suggestion otherwise—“to
apply sentencing laws as they are written.” State v. Fischer, 128 Ohio St. 3d 92,
2010-Ohio-6238, 942 N.E.2d 332, ¶ 22. R.C. 1.58(B) demands that in situations
like Taylor’s, the pre-H.B. 86 version of the relevant criminal statute apply for
purposes of determining the offense classification, and the post-H.B. 86 version
apply for purposes of determining the offender’s sentence.          In splitting the
classification from the sentence, trial courts are applying the sentencing laws as
written; they must simply apply different versions of the laws for different
purposes.
       {¶ 35} Finally, I disagree with the majority’s reading of Section 4. The
majority states that “because R.C. 1.58 applied to Taylor, the decrease in
classification and degree enacted by H.B. 86 should apply as well.” (Majority
opinion at ¶ 9.) The concurrence echoes this reasoning, stating that “[b]ecause
R.C. 1.58 applies to reduce Taylor’s penalty, the uncodified language in H.B. 86
makes all the amendments to R.C. 2913.02 also apply.” (Concurring opinion at
¶ 24.) In essence, both opinions read H.B. 86 to say that all the statutory
amendments apply to a defendant so long as R.C. 1.58(B) applies to the
defendant.
       {¶ 36} Not so. Section 4 clearly states that an amendment applies to an
offender only if R.C. 1.58(B) makes the amendment apply. It does not state that




                                       11
                            SUPREME COURT OF OHIO




an amendment applies to a defendant simply whenever R.C. 1.58(B) applies to a
defendant. The distinction is this: R.C. 1.58(B) may apply to a defendant in
some sense (for instance, to give him the benefit of a decreased sentence), but this
general application of R.C. 1.58(B) does not make all other statutory amendments
apply to the defendant as well. Here, R.C. 1.58(B) applies to Taylor, but it does
not “make[] the [R.C. 2913.02 offense-level] amendments applicable” to Taylor,
as H.B. 86 requires.    It is this critical distinction that the majority and the
concurrence fail to acknowledge.
       {¶ 37} Ultimately, both the majority and the concurrence narrowly focus
on who should receive the benefit of retroactive amendments, without asking
which amendments even apply retroactively. The opinions assume, incorrectly,
that any statutory amendment will apply retroactively through R.C. 1.58(B). But
the plain language of R.C. 1.58(B) belies any such conclusion. Only amendments
dealing with penalties, forfeitures, or punishments can apply through R.C.
1.58(B). And an amendment changing the classification of an offense is not an
amendment to a penalty or punishment. It is not, therefore, entitled to retroactive
application. Accordingly, I would hold that Taylor was not entitled to have his
offense reduced to a first-degree misdemeanor. I would answer the certified-
conflict question in the negative and affirm the judgment of the court of appeals.
Because the majority has concluded otherwise, I dissent.
                             ____________________
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard
S. Kasay, Assistant Prosecuting Attorney, for appellee.
       Neil P. Agarwal, for appellant.
       Timothy Young, Ohio Public Defender, and Stephen Goldmeier, Assistant
Public Defender, urging reversal for amicus curiae, Office of the Ohio Public
Defender.
                          _________________________




                                         12